Lumpkin, J.
1. This case is controlled in principle by the decisions in Wylly v. Collins, 9 Ga. 223, 240; Weaver v. Nixon, 69 Ga. 699 (2) ; Keller v. Singleton, 69 Ga. 703, 704; Norton v. Paragon Oil Can Co., 98 Ga. 468 (25 S. E. 501).
2. In the instant case suit was brought on an open account claimed to be due by a firm. The plea was that it had been settled and discharged *316by the acceptance of a promissory note, under seal, of one of the members of the firm. On the trial the defendants admitted a prima facie case, and assumed the burden of proof. Under the uneontradicted evidence, there was no error in directing a verdict in favor of the plaintiff.
June 14, 1916.
Complaint. Before Judge Park. Baldwin superior court. March 23, 1915.
Mines & Vinson, for plaintiffs in error.
Allen & Pottle, contra.

Judgment affirmed.

All the Justices_ concur.